Citation Nr: 1145686	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the colon, claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel






INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1972 to January 1974.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for a colon disorder classified as tubular adenomas of the colon and residuals of colon cancer, to include as secondary to ionizing radiation.

In March 2009, the Board issued a decision that, in part, affirmed the RO's denial of the appellant's claim for service connection for colon cancer.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision, in February 2011, that vacated that portion of the Board's decision that denied the colon cancer claim.  The adenocarcinoma of the colon service connection issue on appeal was remanded for to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

The appellant has contended that he is entitled to service connection for his colon cancer (tubular adenoma of the colon) because he was exposed to ionizing radiation due to his military occupational specialty (MOS) as an x-ray technician.  The appellant's DD Form 214 reflects an MOS of medical specialist and the Veteran underwent a period of ten weeks of training as a medical corpsman at Fort Sam Houston, TX in 1972.  The appellant argues that he was exposed to ionizing radiation from the x-ray equipment that he used for approximately 18 months while serving as a medical technician at Ireland Army Hospital at Fort Knox, Kentucky.

As noted in the March 2011 Court Memorandum Decision, the appellant's service personnel records are not included in the claims file.  The Court indicated that these records should be obtained in order to verify the nature and duration of appellant's military occupational radiation exposure.  VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all of the appellant's service personnel records should be obtained and associated with the claims file.

Service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the Court.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  The appellant does not contend that he engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device.

As noted above, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) that the veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  Cancers are such a disease. Id.  

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing.  38 C.F.R. § 3.311(a)(2).

The evidence shows, and it is not contended otherwise, that the appellant was first diagnosed with colon cancer in July 1990, and that he subsequently underwent a left hemicolectomy.  According to 38 C.F.R. § 3.311(b)(2), colon cancer is a radiogenic disease.  According to 38 C.F.R. § 3.311(a)(2)(iii), the appellant's claim is an "Other exposure" claim.

However, 38 C.F.R. § 3.311 does not provide for presumption for service connection for radiogenic diseases.  Rather, this regulation provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

The Board notes that the RO, in developing this claim for service connection, attempted to obtain information relating to the appellant from the Army Radiation Standards and Dosimetry Laboratory.  In a May 2004 statement, the Army Radiation Standards and Dosimetry Laboratory responded that a search was conducted on the information provided by the RO and that no such records on the Veteran had been found.  The Board notes that the RO did not give the specific dates for the appellant's duty stations and failed to state that the appellant worked at Ireland Army Hospital or that his MOS was as a corpsman/medical specialist or x-ray technician.  These matters should be rectified on remand.

In its March 2011 Memorandum Decision, the Court also indicated that when VA makes a finding that there has been exposure to ionizing radiation, VA has a duty to obtain a radiation dose estimate from the Under Secretary for Health.  As previously noted, developmental procedures for occupational exposure fall under the "other exposure claims" category in 38 C.F.R. § 3.311(a)(2)(iii).  Under that section, in all other claims involving radiation exposure, a request will be made for any available records concerning a veteran's exposure to radiation.  The Board notes that the Proponency Office for Preventive Medicine (POPM) is the office that is responsible for maintaining occupational dosimetery data for Army personnel.  All such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a radiation dose estimate.  This should be accomplished on remand.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

In particular, advise the Veteran that he can submit alternate evidence to establish radiation exposure to support his claim for service connection for adenocarcinoma of the colon, including statements from service medical personnel or statements from individuals who served with him ("buddy" certificates or affidavits) to corroborate in-service occupational exposure to ionizing radiation from x-rays.  

2.  Take all appropriate steps to secure all of the Veteran's service personnel records or alternative records.  Search, at the National Personnel Records Center, Ireland Army Hospital, the Proponency Office for Preventive Medicine, and all other appropriate sources for the Veteran's service personnel records and for his DD Forms 1141 (Records of Occupational Exposure to Ionizing Radiation), DD Forms 1952 (Dosimeter Application and Record of Occupational Radiation Exposure), film badge records and/or equivalent documents.  The Veteran should be asked to submit all service medical and personnel records he has in his possession.  Any evidence obtained should be associated with the claims file.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  Thereafter, the claims file should be forwarded to the Under Secretary for Benefits under 38 C.F.R. § 3.311(c) as provided by § 3.311(a)(2)(iii).  If the AMC/RO is unable to obtain radiation dose data for the appellant pursuant to numbered paragraph (2) above, the VA Under Secretary for Health should generate a radiation dose estimate.  In addition, an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for medical opinion as contemplated by 38 C.F.R. § 3.311(d), as deemed appropriate, should be obtained as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the appellant's adenocarcinoma of the colon resulted from occupational exposure to ionizing radiation in service.

5.  After the above-requested development has been completed, review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  (If any additional development is warranted in light of any newly received evidence, that development should be accomplished.)

6.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal, and the appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

